02/08/2021


      IN THE SUPREME COURT OF THE STATE OF MONTANA

                                 DA 20-0523
________________________________________________________________________
IN THE MATTER OF

C.A.Y. & K.E.Y.

YOUTHS IN NEED OF CARE


                                   ORDER



      Upon consideration of Counsel’s Motion to Withdraw as Counsel of

Record, and good cause appearing therefore,

      IT IS HEREBY ORDERED that the Appellant in this matter shall file

a response to this motion within thirty (30) days of the date of this Order. The

response must be served upon all counsel of record, including the Attorney

General, the County Attorney, and the Appellate Defender’s Office.

      IT IS FURTHER ORDERED that the Clerk of this Court give notice of

this Order by mail to all counsel of record and to the Appellant at his last

known address.




                                                                      Electronically signed by:
                                                                            Mike McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                           February 8 2021